In consolidated tax certiorari proceedings pursuant to Real Property Tax Law article 7, to review certain real property tax assessments for the tax years commencing 1989-1990 to 1995-1996, the Board of Assessors, Assessor of the Town of Orangetown, and the Board of Assessment Review appeal, and the intervenor Nanuet Union Free School District separately appeals, as limited by their respective briefs, from so much of *631an order of the Supreme Court, Rockland County (Williams, J.H.O.), entered November 8, 1996, as granted that branch of the petitioner’s motion which was for leave to depose the current Town Assessor and previous Town Assessors and to obtain certain documents in the possession of these assessors.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in allowing the petitioner discovery of the tax assessors regarding its allegations that the assessments of its property were illegal (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403; Harrison v Bayley Seton Hosp., 219 AD2d 584; Matter of Xerox Corp. v Sanger, 104 AD2d 720).
The issues raised by the intervenor Nanuet Union Free School District regarding its cross motion for discovery will not be addressed. It is well settled that contentions raised for the first time in a reply brief are not properly before this Court on appeal (see, Jaffer v Miles, 209 AD2d 672). Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.